 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreation of two newclassifications of salariedemployees, namely, ma-terial controllers and production coordinator.Some employees nowclassifiedasmaterialcontrollers previously worked as productionclerks.The production coordinator was formerly a salaried worksproduction clerk.The employees now classified as material control-lers and production coordinator perform virtually the same functionsas wereperformed by works production clerks; the basic functions ofthe job covered by the abandoned classification have been transferredto the successor classifications without material change.It is plain from the foregoing that a disputeexistsbetween theparties as to whether the production coordinator and the material con-trollers are included or excluded from the unit for which the Petitionerwas certified by the Board, which question can best be resolved by aclarification of the certification.For the aforementioned employees,some ofwhom were included in the unit as works production clerks, areshown by the recordas salariedmaterial coordinators and productioncoordinator to be essentiallysuccessorsto the duties and responsibili-ties of the works production clerks, a classification which was part ofthe certified unit before its discontinuance.Under all the circum-stances, we shall dismiss the petition as such and, treating it in thenature of a request by Petitioner to clarify the existing certification,'hereby clarify the certificationissuedin Case No. 8-RC-2774 by hold-ing that the material controllers and production coordinator areincluded withinits coverage.[The Boarddismissedthe petition.]IAs for authority to proceed in this manner, seeJ.R. Pepper,et al., d/b/a Bluff CityBroadcastingCo., 102 NLRB 102;The Daily Press, Incorporated,110 NLRB 573; TheBell Telephone Company of Pennsylvania,118 NLRB 371.GeorgeH.Braun, d/b/a Alamo-Braun Beef Company andGeorge Braun Packing Co.'andAmalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO, LocalUnion No.171, PetitionerGeorge H.Braun,d/b/a Alamo-Braun Beef CompanyandGeneral Drivers & Helpers Local Union No. 657, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Cases1 20, 1960Nos. 23-RC-1509 and 23-RC-1517.Jul,DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing2washeld beforei The Employer's name appears as amended at the hearing.2The Employer objected to consolidation of Case No.23-RC-1509 with Case No.23-RC-1517 and, for this reason,moved to dismiss the petition in the former case.Consolidation is a matter for administrative determination.As the Employer has failed128 NLRB No. 6. ALAMO-BRAUN BEEF CO. AND GEORGE BRAUN PACKING CO.33Frank Safos, hearing officer. The hearing officer's rulings made at the,hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with-these cases to a three-member panel [Members Rodgers, Jenkins, andsFanning].Upon the entire record in these cases, the Board finds :1.George H. Braun, d/b/a Alamo-Braun Beef Company, hereincalled Alamo, processes and sells meat and meat products at its plantin San Antonio, Texas, to customers in the San Antonio area. GeorgeBraun Packing Co., herein called Braun, slaughters and renders live-stock in the same plant in which Alamo is located. George H. Braun,who is the sole owner of Alamo and who owns 98 percent of the stockof Braun, has the final authority on overall labor relations policiesin that he makes all determinations as to wages, hours, vacations, andother terms and conditions of employment for employees of both com-panies.Alamo, which is separated by a wall from Braun, purchasesapproximately 90 percent of its fresh meat from Braun. Both com-panies utilize the same offices and office employees.While separatebooks and payroll records are kept for each company, the auditor forboth companies maintains these books and records and draws checksfor the employees of both companies. In view of the foregoing andthe entire record, we find that Alamo and Braun constitute a singleintegrated enterprise and Employer.'Within the 4-month period preceding the hearing herein, Braunpurchased livestock valued in excess of $50,000 directly from pointslocated outside the State of Texas.As the Employer, consisting ofAlamo and Braun, annually purchases over $50,000 worth of suppliesfrom sources outside the State, we find that the Employer is engagedin commerce within the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction over this Employer.42.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'to show that it has been prejudiced by consolidation of the instant petitions,the motion todismiss is denied.SeeThe Root DryGoodsCo., Inc.,126 NLRB 953.8 SeeSunnyiand Packing Company,et al,113 NLRB 162.4SeeSiemonsMailing Service,122 NLRB 81.H The Employer moved to dismiss the petitions herein on the ground that they weredefective in that they failed to state that the Petitioner had made a request for recogni-tionIn view of the fact that the filing of a petition itself constitutes a sufficient demandfor recognition ; that the Employer declined to recognize the Petitioners at the hearing ;and, that there is no showing that the Employer was prejudiced by the alleged defect,the motion is denied.SeeLock Joint PipeCo., 120 NLRB 1238;Goldblatt Bros.,Inc.,118 NLRB 643. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate units :In Case No. 23-RC-1509, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, Local Union No. 171, hereincalled Meat Cutters, seeks a single unit of all plant and maintenanceemployees of both Alamo and Braun, excluding all truckdrivers, officeemployees, salesmen, guards, and all supervisors as defined in the Act.In Case No. 23-RC-1517, General Drivers & Helpers Local Union No.657, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, herein called Team-sters, seeks a unit of truckdrivers employed by Alamo.'The Em-ployer contends that a single unit of employees of Alamo and Braunwhich the Meat Cutters requests is inappropriate because there isinsufficient integration between those companies.The Employer alsoopposes the Teamsters' request for a separate unit of truckdrivers,contending that they appropriately belong in a unit of plant andmaintenance employees at Alamo alone. There is no history of col-lective bargaining involving any of the employees here sought.Case No. 23-RC-1509:In addition to the facts detailed in para-graph numbered 1, above, the record establishes that there has beensome interchange of employees between the companies, and that inone recent instance Braun's employees were put to work for Alamoto avoid a layoff. In view of all the circumstances in this case, in-cluding the fact that there is no history of bargaining for employeesof Alamo and Braun on a separate plant basis, and the fact that nolabor organization seeks to represent these employees on a separatebasis, we find that the plant and maintenance employees of Alamoand Braun have a sufficient community of interest to constitute a singleemployerwide unit.'Case No. 23-RC-1517:Alamo employs four truckdrivers who arethe only employees in Alamo's "shipping department." These drivers,who are separately supervised, and who do not interchange withemployees in Alamo's plant, spend approximately 50 percent of theirworking time delivering Alamo's products to customers in the SanAntonio area.The balance of their time is devoted to filling andloading customer orders on their vehicles.As the truckdrivers spendtheir time driving trucks and performing functions incidental todriving, we find that they constitute a separate appropriate unit forthe purposes of collective bargaining.8Accordingly, we shall direct separate elections in the followingappropriate units at the Employer's plants in San Antonio, Texas :8 Braun doesnot employ truckdrivers° SeeSunnyland Packing Company,et al, supra8 SeeBeechnutFoodsDtivision, etc.,118 NLRB 123 SOLAR ELECTRIC CORPORATION35A. All plantand maintenance employees,excluding all truck-drivers, officeemployees, salesmen, guards,and all supervisors asdefined inthe Act.B. All truckdrivers, excluding all otheremployees,salesmen,guards, and all supervisors as definedin the Act.[Text of Direction of Elections omitted from publication.]Solar Electric Corporation1andInternational Brotherhood ofElectricalWorkers,AFL-CIO,Petitioner.Case No. 6-RC-2538.July 12, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William S. Jacobs, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a production and maintenance unit at theEmployer's Warren, Pennsylvania, plant where it manufactures in-candescent lamps.The parties are substantially in agreement as tothe appropriateness of such unit except that the Petitioner and theIntervenor, Employees Association, would include and the Employerwould exclude the following job classifications : 2The cafeteria employees prepare and serve food to the other em-ployees and anyone else who visits the plant. They work every work-1 The name of the Employer appears as corrected at the hearing. The hearing officerproperly granted Petitioner's request to amend the name of the Employer at the com-mencement of the hearing.As the Employer was not prejudiced by being referred to inthe petition as the Solar Electric Company rather than Solar Electric Corporation, themotion of the employer to dismiss the petition because of the misnomer is denied.2The record indicates that the Employees Association for several years has representedall the disputed employee classifications except the mail clerk under an informal verbalagreement with the Employer128 NLRB No. 4.